Citation Nr: 1141997	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 9, 1966 to September 14, 1966 and from January 14, 1971 to February 25, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a February 2008 video conference hearing.  

The issue on appeal was last before the Board in October 2010 when it was remanded for additional evidentiary development.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence demonstrates that the Veteran's right ear hearing loss pre-existed his first period of active duty service and was not permanently made worse by either period of active duty service.  

2.  The preponderance of the competent evidence demonstrates that left ear hearing loss was not related to the Veteran's military service.  Sensorineural hearing loss in that year was first shown years post-service.



CONCLUSIONS OF LAW

1.  Right ear hearing loss pre-existed service and was not aggravated therein.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306 (2011).

2.  Right ear hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may sensorineural hearing loss be presumed to have been so incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in August 2005 and March 2010 letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for bilateral hearing loss.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim, but he was not provided with notice of the types of evidence necessary to establish an effective date for his hearing loss claim.  Despite the inadequate notice provided to the Veteran on this element, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss, any questions as to the effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA and private records have been obtained to the extent possible.  The Veteran has been afforded appropriate VA examinations.  The most recent VA examination which was conducted in June 2011 was based on a review of all the evidence in the claims file as well as the Veteran's statements.  Opinions were provided as to the etiology of the Veteran's hearing loss on a direct basis and on the basis of aggravation of a pre-existing disorder.  The opinions were supported by adequate rationale.  The evidence is sufficient for the Board to accurately adjudicate this claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue on appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Service connection criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  (NOTE: In this case, the presumption does not apply to the veteran's second period of service as he was not on active service for at least 90 days.) 

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If both prongs are not met, the presumption of soundness at entry is not rebutted.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

For compensation purposes, the term "aggravation" has specific meaning, based on the controlling statute and regulation and judicial interpretation of the relevant law.  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468  (1995). 

Competency and credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in the right ear and loss of hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed bilateral hearing loss for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Factual background 

Review of the service treatment records reflects that the Veteran underwent audiometric testing in February 1966 upon enlistment into his first period of active duty.  A right ear hearing loss was noted.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
n/a
45/55? (50/60)
LEFT
5 (15)
5 (15)
0 (10)
0 (10)
0 (5)
(The numbers in parenthesis represents the conversion of the audiometric test results from ASA to ISO units.)

A second in-service audiological evaluation was conducted in August 1966 at the time of personal hardship discharge.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
-5 (5)
0 (10)
20 (25)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
(The numbers in parenthesis represents the conversion of the audiometric test results from ASA to ISO units.)

At the time of the induction examination for the Veteran's second period of active duty in January 1971, a right ear hearing loss was again noted.  Specifically, audiological examination showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
65
LEFT
15
10
10
n/a
15
(These audiometric readings are assumed to be in ISO units and no conversion is necessary.)

The separation examination which was conducted in February 1971 (precipitated by a medical discharge due to a back disorder) included another audiometric evaluation.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
15
LEFT
15
15
15
n/a
15
(These audiometric readings are assumed to be in ISO units and no conversion is necessary.)

The first evidence of audiometric testing conducted after the Veteran's second period of active duty service is dated in August 1999.  At that time, the Veteran reported that he was a diver.  He also reported inservice exposure to noise when he was near an explosion.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
25
80
95
LEFT
n/a
30
35
55
45

Speech audiometry revealed speech recognition ability of 100 percentage percent in the right ear and of 92 percent in the left ear.  The examiner noted that the right ear showed high frequency sensorineural hearing loss above 2000 Hz, and the left ear showed mild to moderate high frequency sensorineural hearing loss. 

A VA ear disease examination was conducted in October 1999.  At that time, the Veteran reported that he was a commercial diver, and that he had perforated his left eardrum in the late 1970s.  Further, he operated heavy equipment after service "which could account for some hearing loss."  The Veteran related that he went through boot camp on two occasions (once in 1966 and again in the early 1970s).  While making his way through an obstacle course at night, a bunker exploded near his right ear.  He subsequently developed headaches and ringing in his ears for one hour.  He also was exposed to rifle noise which he also asserted contributed to his hearing loss.  The examiner's impression was that the Veteran's bilateral high frequency hearing loss, right greater than left, was probably secondary to noise exposure that the Veteran experienced during service.  

Additional VA audiometric evaluation was conducted in December 2006.  The Veteran again reported a history of acoustic trauma during service.  He reported injury to the right tympanic membrane during a basic training incident in 1966.  He also reported post service occupation noise exposure while working in construction.  The examiner originally opined that, it was at least as likely as not that the Veteran's hearing loss was permanently worsened by military service, specifically the acoustic trauma experienced by the Veteran in basic training in 1966.  The examiner also found it equally likely that a presbycusis overlay involving increased hearing loss was present.  In a January 2007 clarification memorandum, the audiologist noted that there was no documentation of a basic training accident causing hearing loss.  He also verified that a high frequency hearing loss was present at the time of induction.  He concluded by writing that without benefit of any document or further documentation of injury involving hearing loss, it was his opinion that any hearing loss was not caused by or the result of active service.  

Additional VA examination in May 2007 reflects that the Veteran again described inservice noise exposure and some post service noise exposure while working in construction.  The examiner noted that the Veteran brought 3 photocopies of inservice audiograms which were conducted in May 1966, August 1966, and January 1971.  She opined that the May 1966 and January 1971 audiograms were consistent.  She noted that the May 1966 exam showed a right ear hearing loss.  The left ear was normal.  She noted that it was difficult to discern the threshold recorded at 4000 Hz in the right ear on the May 1966 audiogram, noting that it was either 45 decibels or 55 decibels.  Depending upon the true threshold at 4000 Hz, she opined that there "may or may not have been a significant change" in hearing at 4000 Hz in the right ear between the two audiograms.  She felt that if the true reading was 45 decibels, there was significant change in the Veteran's right ear hearing.  Currently, he showed bilateral hearing loss, right worse than left.  

At a personal hearing in February 2008, the Veteran reiterated his contentions as to his bilateral hearing loss.  He recalled that his ears and nose bled after exposure to the inservice explosion.  He was sent to the infirmary and told that his ear drum was shattered, and that he possible had a minor concussion.  He was put on light duty for 4 or 5 days.  When discharged from his first period of service, he recalled that he had right ear hearing loss.  Over the years, he also developed left ear hearing loss.  He said that his hearing impairment had gradually worsened.  He had been turned down for employment after service due to his hearing impairment.  Unfortunately, he said that treatment records from this period were unavailable.  

A VA examination was conducted in April 2010.  The examiner reported that he did not have access to the Veteran's service treatment records.  The Veteran informed the examiner that he injured his right ear in 1966 during basic training while involved in a night live fire exercise.  It was noted that, post service, the Veteran worked at varied jobs, some of which involved considerable noise exposure.  Audiometric testing revealed hearing loss for VA purposes.  The examiner observed that hearing loss was documented in both ears in 1999.  He wrote that there were no service treatment records to verify any injury sustained in the field during either period of service.  It was further observed that the Veteran's civilian occupation was positive for noise exposure and that there is documentation of a perforation of the left ear drum as a result of a diving accident.  The examiner concluded that, considering the void of pertinent information relative to the claim, the examiner was unable to provide an opinion as to the etiology of the hearing loss without resort to speculation.  

The most recent VA examination of the Veteran's hearing acuity for compensation and pension purposes was conducted in June 2011.  It was reported that the Veteran worked as a heavy equipment operator in civilian life for many years and that his recreational noise history was unremarkable.  The Veteran alleged that his ear drum was broken by an artillery simulator blast in 1966.  The examiner observed that no record of this incident could be found in the military records.  Audiometric testing revealed hearing loss for VA purposes.  

The examiner wrote that a February 1966 audiogram showed pre-existing moderate to moderately severe high frequency hearing loss in the right ear at 4000 and 6000 Hertz.  The examiner noted these test results were supported by the result of a January 1971 re-enlistment examination with an exact match at 4000 Hertz.  The examiner opined that the audiogram from the first discharge examination was almost certainly in error with regard to recording of the right ear thresholds at 4000 and 6000 Hertz and, if true, would indicate that the Veteran's hearing improved dramatically during those months of active duty service.  The presumption of ASA rather than ISO calibrations in the middle to late 1960's is very likely based on an erroneous assumption.  The examiner found that in either case, the differences in calibration values could not be explanatory for the magnitude of differences noted in the various audiograms between 1966 and 1971.  The examiner opined that it is therefore less likely as not that the Veteran's hearing underwent a permanent or chronic increase in severity during the period of service that ended in September 1966.  The examiner found that the evidence did not support an increase in severity for the right ear during the period of service that ended in September 1966.  The examiner opined that it was less likely as not that the Veteran's right ear hearing underwent a permanent or chronic increase in severity during the period of service that ended in February 1971.  The examiner found that the evidence did not support a finding of an increase in severity for the right ear during the period of service that ended in February 1971.  The examiner wrote, with regard to the left ear, that the preponderance of the evidence indicates that it is less likely as not that the currently exhibited hearing loss is a result of noise exposure during the periods of active military service than to the probable contributions of aging, diet, disease, medication and work or recreation-based noise exposure.  The examiner noted that current audiometric results were in excellent agreement with those obtained by VA in 2007 and notably worse than those obtained in 1999.  The progression in hearing loss suggested to the examiner that factors outside of military experience were responsible for the changes noted since 1999.  

The examiner observed that the apparent inconsistencies in the audiometric data gathered during the two periods of active duty service must stand the tests of reliability, repeatability, or at least reasonable progression.  The data from the two individual periods of service actually appear to show that the hearing improved from induction to discharge.  The examiner wrote that, since that is highly unlikely and certainly not to the Veteran's benefit for the purpose of the claim, it must be assumed that some of the data is erroneous in either its collection or reporting.  The one piece of evidence that is consistent and is borne out by actual audiogram tracing is moderately severe hearing loss existing at the time of both induction examinations.  The examiner observed that, if the discharge audiograms are in error, then the possibility exists that there could be further loss of hearing during those months of active duty service.  The examiner concluded by writing that, since there is no evidence in the military medical records to support a hearing loss progression, attributing causation during those months of time active duty service balanced against the succeeding four decades cannot be reasonably made without resort to speculation.  

Analysis

The competent medical evidence of record demonstrates that the Veteran currently experiences hearing loss for VA purposes.  Beginning in August 1999, audiometric testing has consistently documented the presence of hearing loss as set out under 38 C.F.R. § 3.385.  

The Board finds there is no competent evidence of the presence of left ear hearing loss for VA purposes dated within one year of the Veteran's discharge from his first period of active duty service which would allow for the grant of service connection on a presumptive basis.  No audiometric testing was conducted during this time period and, while the Veteran is competent to report that he experienced hearing loss while on active duty, he is not competent to quantify the extent of the hearing loss in terms of Hertz as this requires the use of specialized testing equipment and interpretation by a health care professional.  

The Veteran has claimed that his right ear hearing loss is the result of being subjected to an artillery simulator explosion during basic training in 1966.  In February 2006, the Veteran reported he was subjected to an explosion during basic training which threw him to the left three feet and caused bleeding ears and dizziness.  He wrote that he was sent to the infirmary where he was informed he had a mild concussion and a ruptured ear drum.  In March 2006, the Veteran wrote that his hearing was damaged due to the explosion in boot camp and that he was treated at an infirmary.  He wrote that he was unaware that he had hearing loss in 1971.  At a personal hearing in February 2008, the Veteran reiterated his contentions as to his bilateral hearing loss.  He recalled that his ears and nose bled after exposure to the inservice explosion.  He was sent to the infirmary and told that his ear drum was shattered, and that he had a minor concussion.  He testified he was put on light duty for 4 or 5 days.  When discharged from his first period of service, he recalled that he had right ear hearing loss.  In June 2010, the Veteran wrote that he was subjected to a blast during basic training.  After the blast, the next thing he remembered was lying six or seven feet from where he last was.  He indicated he was disoriented for a period of time after the blast.  A medic was called and the Veteran found out he was bleeding from the nose and right ear.  He reported he was sent to the infirmary and remained there overnight.  The next day, he was informed by a captain that his right ear drum was shattered and he had a minor concussion.  He was given that day off and put on light duty for the next five days.  After graduating from basic training he was allowed to fly home.  During the flight, he reported he experienced pain in the right ear.  When he returned on another flight, he again experienced extreme pain in the right ear.  He indicated he sought treatment for the problem at Fort Gordon.  

While the Veteran has reported on several occasions that he received treatment at an infirmary after the reported in-service explosion and also reported one time that he sought treatment another time during active duty for problems with his right ear, the service treatment records are completely silent as to the Veteran receiving any medical treatment for problems with his right ear.  The service treatment records do not appear to be incomplete.  The Board finds that if, in fact, the Veteran had been diagnosed as having as significant an injury as a ruptured right ear drum and accompanying mild concussion, this would have been recorded in the clinical records by the health care professional who treated the Veteran at that time and made the pertinent diagnoses.  This is especially so if the Veteran was put on light duty for five days after the incident as alleged.  It does not seem reasonable to the Board that the Veteran would be placed on restricted duty for five days due to a medical problem without any annotation in the medical records to back this up.  For example, the service treatment records from the Veteran's second period of active duty service includes several diagnoses of back problems and the inclusion of a "Physical Profile" form which documents that the Veteran was put on restricted duty due to the back problem.  The lack of such a form from the Veteran's first period of active duty service reflecting that the Veteran was put on light duty after an explosion supports the Board's finding that the Veteran did not experience an in-service incident which resulted in a diagnosis of a ruptured ear drum and the Veteran being put on light duty for five days.  

Additionally, the Veteran denied having or ever having had ear, nose or throat trouble on a Report of Medical History he completed in August 1966 at the time of his separation from his first period of service.  This was not more than four months after the alleged in-service injury.  The Board finds it unlikely he would have forgotten about this incident when completing the Report of Medical History.  The Veteran did indicate that he had experienced other enumerated symptomatology unrelated to hearing loss on the Report of Medical History.  The Board finds that if the Veteran's right ear problem was existing at the time he completed the Report of Medical History as the Veteran alleged, he would have reported it at the time.  Moreover, there was no indication of any abnormality of either ear drum at the time of examination.

The Board finds that the service treatment records are more probative of whether the Veteran had had a right ear injury in 1966 during basis training.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  It is noted that not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  While the Veteran is competent to report on what occurred during active duty, his credibility is a separate determination.  In the current case, the Board finds the Veteran's report of experiencing acoustic trauma as a result of being subjected to blast during basic training is not credible when viewed in light of all the evidence of record.  

The difference in the service treatment records and the Veteran's self-reported history also leads the Board to place reduce probative value on the Veteran's self reported history.  It is not apparent to the Board why such a discrepancy would occur absent the pursuit of monetary gains by the Veteran.  

The Veteran and his representative contend that a grant of service connection for bilateral hearing loss is warranted.  They have pointed out that the VA examiner in October 1999 provided an opinion that supported this conclusion.  The Board finds, however, that the probative value of the October 1999 opinion is significantly lessened by the author's apparent failure to review the Veteran's service treatment records.  The opinion does not reference the results of any of the in-service audiological tests.  The examiner did not address, in any way, the fact that audiometric testing conducted at the time of the Veteran's first period of active duty service documents the presence of pre-existing hearing loss.  The examiner's apparent failure to review the service treatment records is also supported, in part, by the diagnosis of bilateral hearing loss, all of which was attributed to the Veteran's military service.  Audiometric testing conducted during active duty has been interpreted by other health care professionals who actually reviewed the material as indicating that the Veteran did not have left ear hearing loss during active duty.  The diagnosis is based on a history reported by the Veteran which, as set out above, the Board finds to not be credible.  This negates the probative value of the opinion.  

The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion is inadequate when, as in this case, it is unsupported by any clinical evidence as a predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 180  (1995).  In fact, some of the clinical evidence contradicts the examiner's opinion such as the fact that in-service testing appears to demonstrate that the Veteran's hearing acuity actually improved during service.  The examiner's opinion that the Veteran had bilateral hearing loss due to inservice noise exposure was based on the history as given by the Veteran which is not supported by his service treatment records. 

The examiner who conducted the December 2006 VA audiological examination noted that he had reviewed the claims file.  His final opinion was that the Veteran did not have hearing loss caused by or the result of active duty service.  This opinion provides some evidence that the Veteran does not have hearing loss directly due to military service.  The opinion was based on a review of the medical evidence and was supported by an adequate rationale that there was no evidence of the reported in-service explosion reported by the Veteran.  

The most recent VA examination also provides competent evidence supporting a finding that the Veteran did not have bilateral hearing loss was which was incurred during active duty.  The examiner reviewed, in detail, the pertinent service treatment records.  He found that the current hearing loss was not the result of noise exposure during active duty but was the probable result of aging, diet, disease, medication and work or recreation related noise exposure.  The examiner specifically found that there was no evidence in the service treatment records to support a finding of hearing loss progression and attributing hearing loss causation to "those periods of time(4 months and 6 weeks) balanced against the succeeding 4 decades cannot be reasonably made without speculation."  The Board finds this opinion should be afforded significant probative weight regarding direct service connection for hearing loss as it is based on a review of all the evidence in the claims file, references pertinent clinical data and is supported by adequate rationale.  

Based on the above, the Board finds that the preponderance of the competent medical evidence weighs against a finding that the Veteran had hearing loss which was caused by any incident of active duty service.  The Board notes that the Veteran denied in a June 2010 statement that he had ever said anything about hearing loss in his left ear and he also denied filing a claim for compensation for the left ear.  He wrote that the permanent damage that was done to his hearing during military service was to his right ear.  These statements from the Veteran cut against his claim.  

As right ear hearing loss was noted at induction, the Board concludes that clear and unmistakable evidence establishes that this condition existed prior to service.  The statutory presumption of soundness on enlistment has been rebutted as the disorder was noted on entrance examinations.  The Board will therefore move on to a discussion of aggravation.  See 38 C.F.R. § 3.306.  

The competent evidence of record weighs against a finding that the pre-existing right ear hearing loss was permanently aggravated by either period of the Veteran's active duty service.

The Veteran indicated on a Report of Medical History he completed at the time of his second enlistment examination that he had or had had hearing loss.  This is pertinent evidence that there was some possible increase in hearing loss between the Veteran's discharge from his first period of service to his second.  Significantly, the Veteran did not indicate the presence of hearing loss symptomatology on a Report of Medical History he completed at the time of his first separation examination.  The Board's interpretation of this evidence is that the hearing loss reported by the Veteran at the start of his second period of active duty service occurred sometime during the intermittent four plus years between tours of duty.  This evidence does not support a finding that the Veteran's pre-existing right ear hearing loss increased in symptomatology during the Veteran's first period of active duty service.  This evidence weighs against the claim.  

The examiner who conducted the December 2006 audiological evaluation initially opined that the Veteran's hearing loss was permanently worsened by his active duty military service.  However, this opinion was revised by the examiner in January 2007 to indicate that the Veteran's hearing loss was not caused by or the result of military service.  The revised opinion lessens the probative value of the original opinion advanced in December 2006.  The use of the term "or as a result of military service" suggests to the Board that the examiner was opining that hearing loss was also not aggravated by active duty but this is less than clear.  The probative value is further lessened by the examiner's apparent initial opinion that both left and right ear hearing loss were worsened by military service.  It is not apparent upon what basis it was determined that the Veteran had left ear hearing loss which was worsened by military service.  The examiner did not cite to any pertinent clinical records to support this finding.  This contradiction causes the Board to question the accuracy of the opinion.  

The examiner who conducted the May 2007 VA examination wrote that, depending on interpretation of the results of in-service audiometric testing, there may or may not have been a significant change in the Veteran's hearing from May 1966 to January 1971.  The Board notes the examiner misidentified the February 1966 testing as being conducted in May 1966.  This error does not change the probative value of the examination.  However, this examination report is less than probative for several reasons.  The first is that the examiner was unable to determine one way or the other if there was an increase in symptomatology due to illegible recording of an audiometric reason.  The May 2007 opinion is speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  More significant is the fact that, while the examiner potentially notes there was an increase in symptomatology from May 1966 to January 1971, she does not indicate that this constitutes aggravation of the pre-existing right ear hearing loss nor does she indicate if the increase in symptomatology occurred during active duty or between the Veteran's two periods of active duty service which was a gap of more than four years.  Furthermore, the examiner did not address the fact, as noted in her examination report, that the testing conducted in August 1966 was interpreted by her as revealing bilateral hearing thresholds within normal limits.  The failure to address this evidence in any way reduces the probative value of the etiology opinion.  A medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board finds the evidence to be afforded the greatest probative weight regarding aggravation is that included in the report of the June 2011 VA examination.  This examiner addressed all the audiometric readings during active duty to include the testing which was conducted in August 1966 and addressed the possible causes of the discrepancy in the testing results.  A rationale was provided based on the pertinent clinical evidence.  The examiner found that there was no evidence in the service treatment records to support hearing loss progression.  The Board agrees with the examiner's conclusion as to a lack of evidence of progression of hearing loss during the Veteran's active duty service.  

The Board notes the examiner who conducted the June 2011 VA examination observed that, if the discharge examinations were inaccurate, there was the possibility that the Veteran could have experienced further hearing loss during the months of active duty.  The Board has no way to determine if the test results from the Veteran's discharge examinations are accurate.  The Board further notes, however, that the Veteran did not report problems with his ears on the Report of Medical History he completed at the time of his first separation from service.  The Board finds the failure of the Veteran to report the presence of problems with his ears at the time of his first separation examination weighs against a finding that there was an increase in right ear symptomatology at that time.  Clinical examination of the Veteran's ears, to include, specifically, auditory acuity was determined to be normal at the time of the discharge examination.  This finding also supports the Board's conclusion that there was no decrease in the Veteran's auditory acuity at the time of his separation from the first period of active duty service.  If the audiometric testing conducted at the time of the Veteran's discharge was faulty, the reduced hearing acuity should have been noted at the time the examiner conducted his clinical examination of the Veteran's ears.  The lack of pertinent complaints by the Veteran at discharge, coupled with a determination that the Veteran's ears were clinically normal along with a normal audiometric test results leads the Board to find that there was no increase in symptomatology at the time of the Veteran's first separation from active duty.  

The only other evidence which indicates that the Veteran's right ear hearing loss underwent an increase in symptomatology during active duty and was permanently aggravated by that duty is the Veteran's own allegations.  As set out elsewhere, the Veteran is not competent to provide a medical opinion regarding the etiology of complex medical questions to include whether there was a permanent increase in right ear hearing loss symptomatology which is attributable to an in-service incident as opposed to the natural progression of the disorder.  The Veteran's allegations in this regard are without any probative value.  

As the preponderance of the competent evidence of record does not substantiate a threshold determination that the Veteran's hearing loss increased in severity during active duty, further consideration of the etiology of such increase is not for consideration. 

The Board finds the preponderance of the evidence of record weighs against a finding of continuity of symptomatology of left ear hearing loss from discharge to the present.  The Veteran's right ear hearing loss preexisted active duty.  The presence or absence of continuity of symptomatology regarding the right ear does not, in the Board's opinion, change the outcome of this decision.  Regardless, there is a gap of more than 30 years between the time of the Veteran's first discharge from active duty and the submission of his claim of entitlement to service connection for hearing loss which was received in June 2005.  The Board notes the Veteran submitted a claim for non-service connected pension in July 1999 wherein he indicated the cause of his problems was a non-service connected "triple bypass."  The Board finds that if, in fact, the Veteran thought he had had continuous problems with his hearing acuity from the time of his discharge until July 1999, he would have submitted a claim for that disability, at least by 1999.  His failure to do so leads the Board to find the Veteran did not believe he had continuous hearing loss symptomatology from the time of his discharge to 1999.  The Veteran has claimed that he was not informed that he could file a claim for service connection for his hearing loss until 2005.  However, the Veteran was aware that he could be entitled to non-service connected pension in 1999 which suggests to the Board that the Veteran had a greater knowledge of VA benefits then he has subsequently alleged.  Most significant with regard to a finding of a lack of continuity of symptomatology of left ear hearing loss is the Veteran's June 2010 statement wherein he denies even filing a claim for left ear hearing loss.  

Based on the reasoning above, the Veteran's bilateral hearing loss was not incurred in or aggravated by active duty and a grant of service connection for bilateral hearing loss is not in order.  In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


